Case 1:20-cv-03042-RM-NRN Document 10 Filed 11/19/20 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03042-RM
JASON SISNEROS

Plaintiff,
Vv.

UNITED STATES OF AMERICA

Defendant.

 

NOTICE OF SETTLEMENT

 

COMES NOW the Plaintiff, Jason Sisneros, by and through his attorneys, BELL &

POLLOCK, P.C., and submits his Notice of Settlement and in support thereof states as follows:

1. The parties reached an agreement and have resolved this matter.

Dn The Pretrial Conference is not currently scheduled. Trial in this matter is not currently
scheduled.

3. Settlement documents will be provided to the Court within approximately fourtees (14)

business days.
Dated this 19"" day of November, 2020
BELL & POLLOCK, P.C.

s/ Robert A. Brovege, Jr.

Robert A. Brovege, Jr., No. 32726

7555 East Hampden Avenue, Suite 200
Denver, CO 80231

Telephone: (303) 795-5900

Email: rbrovege(@bellpollock.com
Attorney for Plaintiff
Case 1:20-cv-03042-RM-NRN Document 10 Filed 11/19/20 USDC Colorado Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on November 19, 2020, I filed the foregoing NOTICE OF
SETTLEMENT with the Clerk of the Court for the District of Colorado using the CM/ECF system,
which will send notification of such filing to the following e-mail addresses:

Jessica E. Elliott, Esq.
Assistant United States Attorney
Jessica.Elliott@usdoj.gov

s/ Yvette D. VanDerhoof
Yvette D. VanDerhoof, Paralegal
